ON PETITION FOR REHEARING.
Counsel for intervener in their petition for a rehearing urge that, as matter of law, the transfer of the account by Mrs. Roberts to the plaintiff must be held to have been made on January 30, 1896, which was the date of the delivery of the formal written assignment, and in this connection cite sections 3515, 3889, Rev. Codes, *483which provide that grants and written contracts take effect only upon delivery. Our attention is also called to section 3888, Id., which provides that “the execution of a contract in writing, whether the law requires it to be in writing or not, supersedes all the oral negotiations and stipulations concerning its matter, which preceded or accompanied it.” These sections do not militate against the view expressed in our former opinion; for we agree that if the plaintiff were relying upon the written assignment as representing the contract by which he obtained title, or if the evidence was conclusive that the sale of the account was not completed until the written assignment was executed and delivered, and that all that preceded were merely preliminary negotiations relative thereto, then the delivery of that instrument would, as matter' of law, fix the date of the transfer. But such is not the case here. It has already been shown that it is a disputed question of fact whether the parties intended and understood that they had completed the transfer by the oral conversation, or whether the transfer stood open and suspended up to the time it was embodied in writing. This question is for the jury to determine, under proper instructions.
It is still further contended that, inasmuch as a formal written assignment was subsequently executed, all that preceded it was superseded by that writing, under section 3888, supra, and that the date of the delivery of the written assignment must therefore govern. It is apparent that this section is merely declaratory of the general rule that a written contract cannot be varied, contradicted, or modified by parol evidence of anything that occurred at or .prior to the time when such written contract was executed. It is well settled that this rule applies only to parties and privies, and that “where the controversy is between a party to a written contract and one who is neither a party to it, nor a privy to 'one who is, the rule excluding parol evidence to explain, vary, modify, or contradict the writing does not apply. In such case neither the party nor the stranger to the contract is bound by the rule excluding parol evidence.” See 11 Am. & Eng. Enc. L. (2d Ed.) 550, and cases cited; also, Greenl. Ev. § 279; 1 Rice, Ev. § 158. The intervener is a stranger to the written assignment, and cannot, therefore, invoke the application of the rule; and the jury must accordingly determine from the evidence when the account was in fact transferred, regardless of whether it was by parol or by written assignment. Our conclusion is supported by Bell v. Offutt, 10 Bush, 632, wherein the Court said: “If two persons enter into a verbal agreement about a matter as to which an enforceable parol contract can be made, it would be no defense, when one of them is sued for a breach of the contract, that he understood it would not be obligatory unless reduced to writing; nor does a contemporaneous agreement to reduce a contract to writing make its validity to depend upon its being actually reduced to writing and signed. The agreement to put it in writing amounts to no more than an agreement by the parties to provide a particular kind of evidence of the terms of the contract, and no *484more prevented its enforcement upon other legal evidence than an agreement that they would go to a named individual, and state to him 'the terms of their contract, would render the testimony of any other competent witness inadmissible to prove what the contract was.” Also, Green v. Cole, 103 Mo. 70, 15 S. W. Rep. 317, in which it is said that “there must be a mutual assent to all of the propositions; for, so long as any matter forming an element of the contract remains open, the contract is not complete. Though the terms of the contract may all be agreed upon, still, if the parties make it a condition to the existence of the contract that the terms agreed upon be reduced to writing and signed by them, there is no contract until this is done. On the other hand, it is well-settled law, that, where the parties have assented to all the terms of the contract, the mere reference to a future contract in writing does not negative the existence of a present contract. In other words, if the parties make an agreement which they intend shall be binding from the time it is made, effect will be given to it from that time, though they intend it shall be superseded by a more formal written instrument,” — and cases cited. See, also, Steamship Co. v. Swift, 86 Me. 248, 29 Atl. Rep. 1063; Sanders v. Fruit Co., 144 N. Y. 209, 39 N. E. Rep. 75; Hodges v. Sublett, 91 Ala. 588, 8 So. Rep. 800; Blaney v. Hoke, 14 Ohio St. 292.
(79 N. W. Rep. 993.)
We have in the case at bar an alleged transfer of an account which can be lawfully made either by a parol or a written assignment. If it was in fact assigned by parol, and no condition remained to be performed to make it a completed transaction, then the title to the account vested in the plaintiff by virtue of such parol assignment, and such title so transferred connot be impaired by the fact that such transfer was evidenced by a written instrument executed at a later date. If, on the other hand, the transfer was not complete, and it was so understood between the parties thereto, until it should be reduced to writing, then the prior oral negotiations were merely preliminary to, and are superseded by, the written assignment, and that instrument is the contract by which the title to the account was transferred, and the date of its delivery fixes the date at which plaintiff obtained the title to the said account. There are cases which seem to announce a different rule, — Tamong which is Spinney v. Downing (Cal.) 41 Pac. Rep. 797. But we think the prevailing and better rule is that given in Bell v. Offutt, supra. The petition for rehearing is denied.